Citation Nr: 0010332	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  93-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,650.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1950.  He died in January 1973, and the appellant is 
his widow.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1993 decision of the RO's Committee on 
Waivers and Compromises which denied the appellant's request 
for waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $16,512.  Subsequently, in 
a June 1993 decision, the RO's Committee on Waivers granted a 
partial waiver of recovery of the overpayment, in the amount 
of $14,862, and denied recovery of the remaining $1,650 of 
the original debt.  In January 1996, the Board remanded the 
case to the RO for additional development of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was in receipt of improved death pension 
benefits, effective from January 1979, based on no countable 
income; in award letters dated in July 1979, June 1980, 
September 1990, September 1991, June 1992, and July 1992, she 
was notified that her pension benefits were based on 
countable annual income and that it was her duty to inform 
the VA of any income changes.  

3.  In Improved Pension Eligibility Verification Reports 
(EVRs) submitted in August 1988, September 1989, and 
September 1991, the appellant reported that she did not 
receive income from any source.

4.  By letter in May 1992, the RO notified the appellant of a 
proposal to reduce her pension benefits, effective April 1, 
1988, on the basis of unreported income from employment of 
$3,829 in 1989, $4,036 in 1990, and $3,881 in 1991.  

5.  In a May 1992 statement, the appellant confirmed that she 
received employment income of $82.50 a week; in EVRs 
submitted in May 1992 covering the period of September 1987 
through August 1992, she reported income of $82.50 a week.  

6.  By letter in August 1992, the RO notified the appellant 
of the reduction of her pension, effective April 1, 1988, and 
that such action resulted in an overpayment of benefits.  

7.  In letters in August 1992 and October 1992, the appellant 
indicated that she had worked for Green Thumb Inc. since 
March 1988; in an August 1992 EVR, she reported receiving 
monthly Social Security income of $383 (a June 1992 Social 
Security Administration letter indicated that she would 
receive her first check in July 1992) and wages from 
employment of $156.99 every two weeks.

8.  By letter in November 1992, the RO notified the appellant 
of a further reduction, effective September 1991, and 
termination of her pension benefits, effective August 1, 
1992, on the basis of unreported income from employment and 
an award of Social Security benefits.  

9.  In an April 1993 decision, the RO's Committee on Waivers 
denied the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $16,512.  

10.  For the period of April 1, 1988 through August 1992, the 
appellant was paid $20,075 in improved death pension benefits 
when she was due $3,563 in benefits, thus creating a $16,512 
overpayment

11.  In a June 1993 decision, after submission of a financial 
status report in May 1993, the RO's Committee on Waivers 
granted a partial waiver of recovery, in the amount of 
$14,862, and denied waiver of recovery of the remaining 
$1,650 debt.

12.  The appellant was solely at fault in the creation of the 
overpayment of pension benefits by virtue of her failure to 
report her income in a timely manner to VA; fault on the part 
of VA has not been shown.

13.  Recovery of the overpayment of improved death pension 
benefits would deprive the appellant of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the appellant.

14.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the appellant is not entitled to monthly 
payments of improved death pension.

15.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $1,650 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the appellant was paid improved death pension 
benefits on the basis of no countable income when, in fact, 
she was in receipt of employment income.  The RO's Committee 
on Waivers and Compromises in April 1993 denied the 
appellant's request for waiver of recovery of the original 
$16,512 debt, which was calculated after the RO discovered 
the appellant's unreported income.  In June 1993, the RO's 
Committee on Waivers granted a partial waiver of recovery of 
the overpayment and denied the remaining $1,650 debt.  

A review of the record shows that the appellant elected to 
receive improved pension benefits, which was made effective 
January 1, 1979.  By letter in July 1979, the RO informed the 
appellant that her pension award was amended, based on no 
countable income.  The RO also informed the appellant that 
she must notify it immediately if there was any change in her 
income or else an overpayment, which was subject to recovery, 
could result.  

In a June 1980 letter, the RO reminded the appellant to 
immediately report any changes in income (other than a 
general Social Security increase).  

In Improved Pension Eligibility Verification Reports (EVRs) 
received in August 1987, August 1988, and September 1989, the 
appellant reported that she did not receive income from any 
source, nor did she expect to receive any income in the next 
year.  

In a September 1990 letter, the RO informed the appellant 
that her pension award was being continued, based on her 
report of a net countable income of $0, and reminded her to 
immediately report any change in income.  

In an EVR received in September 1991, the appellant reported 
that she did not receive any income from any source.  

In a September 1991 letter, the RO informed the appellant 
that her pension award was being continued, based on her 
report of a net countable income of $0, and reminded her to 
immediately report any change in income.  

In a May 1992 letter, the RO informed the appellant of a 
proposal to reduce her pension benefits, effective from April 
1, 1988, based on information indicating previously 
unreported earned income of $3,829 in 1989, $4,036 in 1990, 
and $3,881 in 1991.  

In a May 1992 statement, the appellant confirmed that she 
worked for Green Thumb, Inc., earning $82.50 a week.  She 
claimed that her supervisor told her that working for the 
organization would have nothing to do with her VA check 
because it did not hold out anything but Social Security.  
With her statement, she submitted EVRs, on which she reported 
that for the period of September 1987 through August 1992 her 
only source of income was from "other income" of $82.50 a 
week.  

In a June 1992 letter, the RO informed the appellant that her 
pension award was amended, effective from June 1992.  The RO 
informed her that her rate of pension was directly related to 
her income and that adjustments must be made whenever her 
income changed.  Enclosed with the award letter was VA Form 
21-8767, notifying her to immediately report any change in 
income.  In a subsequent June 1992 letter, the RO informed 
the appellant that its proposed action of May 1992 would be 
taken if additional evidence was not received by July 1992.  

In a July 1992 letter, the RO reminded the appellant to 
furnish prompt notification to VA if there was any change in 
her income, or if she started to receive income such as 
Social Security that was not previously reported.  

In an August 1992 letter, the RO informed the appellant that 
her pension award was reduced, effective April 1, 1988, as 
proposed in its May 1992 letter.  The RO notified her that 
such action resulted in an overpayment of benefits.  

In an August 1992 letter, the appellant reiterated that she 
worked for Green Thumb Inc., who told her that working for 
them would not interfere with her VA check.  

In an August 1992 EVR, the appellant reported that she 
received monthly Social Security income of $383 and wages 
from employment of $156.99 every two weeks from Green Thumb 
Inc.

In a September 1992 letter, the RO responded to the 
appellant's August 1992 letter, informing her that the Green 
Thumb Program was a program operated by the Department of 
Labor and that the income she received as earnings was 
countable as income.  In a subsequent September 1992 letter, 
the RO requested additional information regarding her Social 
Security income and earned income beginning in September 
1991.  

In a statement received in October 1992, the appellant noted 
that she began working for Green Thumb in March 1988.  She 
indicated that her wages then were $3.35 per hour and were 
later raised first to $3.80 per hour and then $4.25 per hour 
in April 1991.  She stated she had all of her check stubs.  
The appellant also submitted a June 1992 award letter from 
the Social Security Administration informing her that shortly 
after July 3, 1992 she would receive her first monthly 
payment of $383.

In an October 1992 letter, the RO requested that the 
appellant submit all her pay stubs from March 1988 to the 
present.  In a response later that month, the appellant 
stated that she was not sending her pay stubs as she did not 
have a copier available.  She further reported that every two 
weeks she earned $174.20 from March 1988 to July 1988, 
$130.13 from July 1988 to April 1990, a raise from $3.25 an 
hour to $3.80 an hour from April 1990 to May 1990, $147.39 
from June 1990 to April 1991, $164.84 from April 1991 to June 
1991, and $156.99 from June 1991 to October 1992 (except for 
March 1992 to July 1992 when she earned $141.29).  

In a November 1992 letter, the RO notified the appellant that 
her benefits were reduced, effective September 1991, and 
terminated, effective August 1, 1992, based on information 
she provided concerning her income.  

In November 1992, the appellant requested a waiver of 
recovery of the overpayment of benefits, stating that she did 
not believe she had to repay the debt.  She claimed that she 
had no money with which to repay the debt, that she deserved 
the money because the veteran served in the Navy, and that 
her manager at Green Thumb told her that working for them 
would not affect her VA check.  She submitted a financial 
status report in February 1993.

In April 1993, the RO's Committee on Waivers denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $16,512.   
In a letter received later that month, the appellant 
indicated her disagreement with the decision, stating that 
she should not have to repay the debt because she could 
barely manage on her current income from Social Security and 
Green Thumb.  

On her May 1993 substantive appeal, the appellant claimed 
that the denial of her waiver request was unjust, in 
consideration of the circumstances of how the overpayment was 
created and her current financial situation.  She reiterated 
that her Green Thumb employer told her that any wages she 
received under that program would not affect her VA benefits, 
so she did not list it as income on her annual EVR.  She 
noted that after her monthly expenses were paid she had no 
money remaining and that she lived without some things such 
as telephone and medical treatment.  Attached to her appeal 
was an updated financial status report which showed that her 
monthly expenses exceeded her monthly income by $342.19.  

In June 1993, the RO's Committee on Waivers granted a partial 
waiver of recovery of the overpayment, in the amount of 
$14,862, and denied a waiver of recovery of the remaining 
overpayment of $1,650 (which was 10 percent of the original 
indebtedness).

In February 1996, the RO issued the appellant an audit of the 
overpayment in her account which reflected, for the period of 
April 1988 through August 1992, she was paid $20,075 in 
pension benefits when she was due only $3,563 in benefits.  
In the audit, the RO calculated her total overpayment was 
$1,650, after the partial waiver was granted.  Also that 
month, the RO requested the appellant to submit an updated 
financial status report; she did not respond.  

II.  Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  The surviving spouse of a veteran is entitled to 
receive VA improved death pension if the veteran had 
qualifying service or at the time of death was receiving or 
entitled to receive compensation for a service-connected 
disability.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  38 
U.S.C.A. §§ 1541(b), (c); 38 C.F.R. §§ 3.3(b)(4)(iii), 
3.23(a)(5), (b), (d)(5).  The maximum annual rate of improved 
death pension for a surviving spouse was $4,164, effective in 
December 1987; $4,331, effective in December 1988; $4,535, 
effective in December 1989; $4,780, effective in December 
1990; and $4,957, effective in December 1991.  38 C.F.R. § 
3.23(a).  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 C.F.R. § 
3.271(a).

A review of the record shows that the appellant was paid 
improved death pension benefits from April 1, 1988 through 
August 1992 on the basis of no income from any source, when 
in fact she was in receipt of employment income (and Social 
Security benefits beginning in July 1992).  The appellant 
does not contest, and in fact has confirmed, the receipt of 
the earned income, which amounted to $3,829 in 1989, $4,036 
in 1990, $3,881 from January through August 1991, $4,081 from 
September 1991 through July 1992, and $8,677 beginning in 
August 1992.  On the basis of the verifications of the earned 
income that the appellant had previously failed to report, 
the RO retroactively reduced her pension effective April 1, 
1988 and then terminated her pension effective from August 
1992 (because her countable annual income exceeded the 
maximum limit of $4,957, with her receipt of Social Security 
benefits beginning in July 1992).  These actions, which were 
accomplished in accordance with the provisions of 38 C.F.R. 
§ 3.660, created an overpayment.  In short, for the period of 
April 1, 1988 through August 1992, the appellant was paid 
$20,075 in pension benefits when she was entitled to $3,563, 
thereby creating an overpayment of $16,512 (as reflected in 
an audit sent to the appellant in February 1996).  As the 
RO's Committee on Waivers in June 1993 granted a partial 
waiver of recovery of the overpayment, the remaining $1,650 
overpayment is presently at issue.  The Board concludes the 
overpayment of pension benefits was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its April and June 1993 decisions 
found that waiver of recovery of an overpayment of improved 
death pension benefits was not precluded by a finding of 
fraud, misrepresentation, or bad faith.  As a result, the 
Board's decision will be limited to the determination of 
whether or not waiver of recovery of the overpayment of 
improved death pension benefits is warranted on the basis of 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the appellant was solely at fault in the creation of the 
debt because she failed to report in a timely manner her 
earned income, specifically her wages from employment, for 
the period in question.  The record shows that she was in 
receipt of improved death pension benefits effective from 
January 1979, based on no countable annual income.  She was 
informed by the RO in letters in July 1979, June 1980, 
September 1990, September 1991, June 1992, and July 1992 that 
her award of pension was based on countable annual income and 
that she must immediately report any changes in sources and 
amounts of income.  Despite the reminders of her duty to 
report, the appellant failed to inform the RO of the amount 
of her employment income in EVRs received in August 1988, 
September 1989, and September 1991.  It was not until after 
the RO discovered the earned income and the appellant 
(beginning in May 1992, and thereafter in August and October 
1992) confirmed the receipt of the income that the RO learned 
of the full extent of her income.  The appellant has not 
provided an explanation for withholding income information 
when requested on the annual EVRs; she only indicated that 
her employer told her that working would have no effect on 
her VA check.  However, the EVRs were very clear in 
requesting income information and the failure to provide that 
information constitutes significant and primary fault on the 
part of the appellant.  Consequently, the Board finds that 
the appellant was at fault for the creation of the 
overpayment because she failed to report her income after she 
had been advised of the reporting requirements and rights to 
continued pension payments.  She should have known of her 
duty to accurately report her income, but she failed to 
report her employment income on her EVRs which led to the 
creation of the overpayment.    

As to whether there was any fault on the part of VA which 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the income changes, VA took prompt action to terminate the 
appellant's pension benefits.  It is clear that the 
appellant's actions, or lack of action, caused the 
overpayment without any fault on the part of VA to offset her 
fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
The most recent information concerning the appellant's 
assets, income, and expenses was submitted in a financial 
status report in May 1993.  She reported a monthly net income 
of $710 consisting of $394 from Social Security and $316 from 
employment income.  The appellant related total monthly 
expenses of $1,052.19, including $325 for food, $179 for 
utilities and heat, $145 for insurance, $10 for clothing, $75 
for automobile maintenance, and $318.19 for payments on 
installment contracts and other debts.  She listed assets of 
furniture valued at $150 and a 1990 automobile valued at 
$5,000.  Her monthly expenses exceeded her monthly net income 
by $342.19.  

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the appellant unable to provide for life's 
basic necessities.  The financial status report shows a 
$342.19 a month deficit.  It is to be noted that the 
appellant indicated she was paying a monthly debt of $318.19 
on automobile and personal loans.  When the amount due 
monthly to her creditors are not considered, the appellant's 
monthly expenses actually exceed her monthly income by about 
$24.  As the overpayment of pension benefits is a valid debt 
to the Government, there is no reason that the appellant 
should not accord the Government the same consideration that 
she accords her private creditors.  Since the submission of 
the May 1993 financial status report, the appellant has been 
requested to provide an updated report, but she has not 
responded.  Nevertheless, there is nothing in the record to 
suggest that her current circumstances would be much changed, 
and in fact her financial status would be even more 
precarious if she has stopped working in the interim.  Thus, 
the Board finds that the appellant's ability to provide for 
life's basic necessities would be endangered and that 
financial hardship would result upon recovery of the 
overpayment.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the appellant is not in receipt of VA benefits.  

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the appellant, which she in turn 
failed to rectify, and she, in turn, benefited.  To allow her 
to profit by retaining money erroneously paid as a result of 
her own fault under these circumstances clearly constitutes 
unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The appellant is solely 
at fault in the creation of the debt because she failed to 
report her income to the RO in a timely manner, as requested.  
To allow her to retain $1,650 when she has not shown her 
entitlement to such benefits would constitute unjust 
enrichment for her.  Also, she is not entitled to pension 
benefits, so recovery of the overpayment would not defeat the 
purpose for which the benefits are intended.  Lastly, she has 
not relinquished a valuable right or incurred a legal 
obligation in reliance on her VA benefits.  The only factor 
in her favor is the question of financial hardship; however, 
under the circumstances of this case with all other factors 
being against her claim, particularly the degree of her fault 
in the creation of the overpayment and the fact that the RO's 
Committee on Waivers has already granted a partial waiver for 
a substantial portion of the original indebtedness, the Board 
finds that the Government's right to full restitution of the 
remaining overpayment should not be moderated.  As the 
preponderance of the evidence favors the conclusion that 
waiver of recovery of the overpayment be denied, the doctrine 
of giving the benefit of the doubt to the appellant is not 
for application in this case.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $1,650 is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals
